[Chickasaw Capital Management Letterhead] January 4, 2011 Board of Trustees MainGate Trust 6075 Poplar Avenue, Suite 402 Memphis, TN 38119 Re:Initial Seed Capital Subscription Agreement To the Board of Trustees: In order to provide MainGate Trust (the “Trust”) with initial capital sufficient to enable the public offering of shares of the Trust, the undersigned hereby subscribes to purchase 9,500 Class I shares of the MainGate MLP Fund (the “Fund”) and 500 Class A shares, at a price of $10.00 per share, for a total of $100,000.00.The undersigned further represents and warrants that these shares are being purchased by the undersigned for investment purposes only and not with a view towards distribution thereof; and with no present intention of selling such shares shortly after purchasing them. Very truly yours, /s/Matthew G. Mead Chickasaw Capital Management, LLC By:Matthew G. Mead Title:Managing Member Accepted: MAINGATE TRUST /s/ Geoffrey P. Mavar Name:Geoffrey P. Mavar Title:President Date: January 4, 2011
